Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 1 of 12 Page ID #:73




                      Exhibit “1”
Electronically FILED by Superior Court of California, County of Los Angeles on 08/31/2020 12:49 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Williams,Deputy Clerk
                  Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 2 of 12 Page ID #:74
                                                  20STCV33139
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Rupert Byrdsong




                   1     PACIFIC TRIAL ATTORNEYS
                         A Professional Corporation
                   2     Scott J. Ferrell, Bar No. 202091
                         sferrell@pacifictrialattorneys.com
                   3     4100 Newport Place Drive, Ste. 800
                         Newport Beach, CA 92660
                   4     Tel: (949) 706-6464
                         Fax: (949) 706-6469
                   5
                         Attorneys for Plaintiff
                   6

                   7

                   8                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                   9                                                  FOR THE COUNTY OF LOS ANGELES
                 10

                 11      ABELARDO MARTINEZ, JR., an individual,                                           Case No.
                 12                             Plaintiff,
                 13                             v.                                                        COMPLAINT
                 14      COT’N WASH, INC., a Pennsylvania
                         corporation; and DOES 1-10, inclusive,
                 15
                                                Defendants.
                 16

                 17

                 18
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                27

                 28


                                                                                               COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 3 of 12 Page ID #:75



 1           Plaintiff Abelardo Martinez, Jr. (“Plaintiff”) alleges the following upon information and belief

 2   based upon investigation of counsel, except as to his own acts, which he alleges upon personal

 3   knowledge:

 4                                                    INTRODUCTION

 5           1.       As recently recognized by the Supreme Court of the United States, “The Internet’s

 6   prevalence and power have changed the dynamics of the national economy.”                             South Dakota v.

 7   Wayfair, Inc., 138 S. Ct. 2080, 2097 (2018) (noting that in 1992, less than 2 percent of Americans had

 8   Internet access whereas today that number is about 89 percent). According to 2018 polling data, 89

 9   percent of American adults use the Internet.1 Indeed, one federal district court has noted that “few

10   areas are more integral to ‘the economic and social mainstream of American life,’ than the Internet’s

11   websites.” Del-Orden v. Bonobos, Inc., No. 17 Civ. 2744 (PAE), 2017 WL 6547902, at *9 (S.D.N.Y.

12   Dec. 20. 2017); United States v. Peterson, 248 F.3d 79, 83 (2d Cir. 2001) (“Computers and Internet

13   access have become virtually indispensable in the modern world of communications and information

14   gathering.”).

15           2.       According to recent U.S. Census data, approximately 8 million Americans describe

16   themselves as disabled because they are visually-impaired.2 Thus, depriving blind persons of equal

17   access to commercial websites on the internet would allow American businesses to treat blind persons

18   as second-class citizens who can be segregated from the rest of American society, which is antithetical

19   to the very purpose that motivated Congress to enact the Americans with Disabilities Act of 1990, 42

20   U.S.C. § 12181 et seq. (“ADA”), almost three decades ago, as well as the enactment of California’s

21   Unruh Civil Rights Act.          “‘Congress found that ‘historically, society has tended to isolate and

22   segregate individuals with disabilities, and, despite some improvements, such forms of discrimination

23   against individuals with disabilities continue to be a serious and pervasive social problem.’ ’ ” Del-

24
     1 http://www.pewinternet.org/fact-sheet/internet-broadband/ (last visited July 30, 2018).     Indeed, 98 percent of adults
25
     between the ages of 18-29 use the Internet, and 97 percent of adults between the ages of 30-49 use the Internet. Id.
26   2     In     2016,     an    estimated     7.7    million     Americans  reported     having   a    visual     disability.
27   http://www.disabilitystatistics.org/reports/acs.cfm?statistic=1
     (last visited July 30, 2018). The statistics were calculated by the Cornell University Yang Tan Institute using the U.S.
28   Census Bureau’s 2016 American Community Survey (ACS) Public Use Microdata Sample (PUMS) data. The estimate is
     based on a sample of 3,085,278 persons who participated in the 2016 ACS.

                                                             -2-
                                                          COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 4 of 12 Page ID #:76



 1   Orden, 2017 WL 6547902, at *9 (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661, 674-75, 121 S. Ct.

 2   1879 (2001) (quoting 42 U.S.C. § 12101(a)(2))). “Congress found that ‘physical or mental disabilities

 3   in no way diminish a person’s right to fully participate in all aspects of society, yet many people with

 4   physical or mental disabilities have been precluded from doing so because of discrimination.’” Del-

 5   Orden, 2017 WL 6547902, at *9 (quoting 42 U.S.C. § 12101(a)(1)) (emphasis added in Del-Orden).

 6   “After thoroughly investigating the problem, Congress concluded that there was a ‘compelling need’

 7   for a ‘clear and comprehensive national mandate’ to eliminate discrimination against disabled

 8   individuals, and to integrate them ‘into the economic and social mainstream of American life.’” PGA

 9   Tour, 532 U.S. at 675 (quoting S. Rep. No. 101-116, p. 20 (1989); H.R. Rep. No. 101-485, pt. 2, p. 50

10   (1990), U.S.C.C.A.N. 1990, pt. 2, pp. 303, 332). To remedy these ills, “Congress provided [a] broad

11   mandate” in the ADA to effect the statute’s “sweeping purpose.” Id. “In a society in which business

12   is increasingly conducted online, excluding businesses that sell services through the Internet from the

13   ADA would[:] ‘run afoul of the purposes of the ADA and would severely frustrate Congress’s intent

14   that individuals with disabilities fully enjoy the goods, services, privileges, and advantages available

15   indiscriminately to other members of the general public’”. National Ass’n of the Deaf v. Netflix, Inc.,

16   869 F. Supp. 2d 196, 200 (D. Mass. 2012) (emphasis added) (quoting Carparts Distrib. Ctr. v. Auto

17   Wholesaler’s Ass’n, 37 F.3d 12, 20 (1st Cir. 1994)).

18          3.      Section 51(f) of the California Civil Code provides that a violation of the right of any

19   individual under the ADA, shall also constitute a violation of the Unruh Civil Rights Act. A person

20   who visits a business’s website with intent to use its services and encounters terms or conditions that

21   exclude the person from full and equal access to its services has standing under the Unruh Act, with no

22   further requirement that the person enter into an agreement or transaction with the business. White v.

23   Square, Inc., 7 Cal.5th 1019, 2019 WL 3771912, at *7 (Cal. Sup. Ct. Aug. 12, 2019).

24          4.      Plaintiff is a blind individual who requires screen reading software to read website

25   content and access the internet. At all relevant times, Defendant Cot’n Wash, Inc. (“Defendant”)

26   maintained its website, http://www.dropps.com/ (the “Website”) in such a way that the Website

27   contained numerous access barriers preventing Plaintiff, and other blind and visually-impaired

28   individuals, from gaining equal access to the Website. At all relevant times, Defendant’s denial of full

                                                      -3-
                                                   COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 5 of 12 Page ID #:77



 1   and equal access to its Website, and therefore its products and services offered thereby, were a

 2   violation of Plaintiff’s rights under California’s Unruh Civil Rights Act.

 3                                       JURISDICTION AND VENUE

 4          5.      This Court has subject matter jurisdiction over this action. This Court has personal

 5   jurisdiction over Defendant because Defendant has conducted and continues to conduct substantial

 6   business in the State of California, and because Defendant’s offending Website is available across

 7   California.

 8          6.      Venue is proper in this Court because Defendant conducts substantial business in this

 9   County, and because a substantial portion of the misconduct alleged herein occurred in the County of

10   Los Angeles.

11                                                  PARTIES

12          7.      Plaintiff Abelardo Martinez, Jr. resides in Riverside County, California. Plaintiff is

13   permanently blind and uses screen readers in order to access the internet and read website content. At

14   all relevant times, as detailed above, despite several attempts to use and navigate the Website, Plaintiff

15   was denied the full use and enjoyment of the facilities and services of the Website as a result of

16   accessibility barriers on the Website. At all relevant times, the access barriers on the Website caused a

17   denial of Plaintiff’s full and equal access multiple times in the past, and deterred Plaintiff on a regular

18   basis from accessing Defendant’s Website.

19          8.      While Plaintiff genuinely wants to avail himself of Defendant’s goods and services as

20   offered on Defendant’s Website, Plaintiff has a dual motivation: he is also a “tester,” which one

21   federal court has defined to be “individuals with disabilities who visit places of public accommodation

22   to determine their compliance with Title III [of the ADA].” Harty v. Burlington Coat Factory of

23   Penn., L.L.C., Civil Action No. 11-01923, 2011 WL 2415169, at *1 n.5 (E.D. Pa. June 16, 2011).

24   Indeed, it is widely accepted that “testers” such as Plaintiff advance important public interests and

25   should be “praised rather than vilified.” Murray v. GMAC Mortgage Corp., 434 F.3d 948, 954 (7th

26   Cir. 2006). Plaintiff has filed multiple lawsuits against various operators of commercial websites

27   under the Unruh Civil Rights Act as part of Plaintiff’s advocacy work on behalf of the civil rights of

28   visually-impaired persons. Plaintiff intends to continue to engage in such advocacy work into the

                                                       -4-
                                                    COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 6 of 12 Page ID #:78



 1   foreseeable future to ensure that Defendant’s commercial Website and others are fully and equally

 2   enjoyable to and usable by visually-impaired persons, including himself.

 3          9.       Plaintiff is informed and believes, and thereon alleges, that Defendant Cot’n Wash, Inc.

 4   is a Pennsylvania corporation with its principal place of business located in Philadelphia,

 5   Pennsylvania. Plaintiff is informed and believes, and thereon alleges, that Defendant owns, operates

 6   and provides to the public the Website. The Website provides access to Defendant’s array of products

 7   and services, including descriptions of its products, amenities and services, online shop, and many

 8   other benefits related to its products and services. The Website is a public accommodation within the

 9   definition of Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12181(7) and is a

10   “business establishment” within the meaning of the Unruh Civil Rights Act, California Civil Code §

11   51 et seq. The Website is a service, privilege, and advantage and accommodation of Defendant’s

12   services.

13          10.      At all relevant times, each and every Defendant was acting as an agent and/or employee

14   of each of the other Defendants and was acting within the course and/or scope of said agency and/or

15   employment with the full knowledge and consent of each of the Defendants. Each of the acts and/or

16   omissions complained of herein were alleged and made known to, and ratified by, each of the other

17   Defendants (Cot’n Wash, Inc. and DOE Defendants will hereafter collectively be referred to as

18   “Defendant”).

19          11.      The true names and capacities of the Defendants sued herein as DOES 1 through 10,

20   inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by fictitious names.

21   Each of the Defendants designated herein as a DOE is legally responsible for the unlawful acts alleged

22   herein. Plaintiff will seek leave of Court to amend this Complaint to reflect the true names and

23   capacities of the DOE Defendants when such identities become known.

24                                                   FACTS

25          12.      The Internet has become a significant source of information, a portal and tool for

26   conducting business, and a means for doing everyday activities such as shopping, banking, etc. for

27   both the sighted and blind, and/or visually-impaired persons.

28

                                                      -5-
                                                   COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 7 of 12 Page ID #:79



 1             13.   Blind individuals may access websites by using keyboards in conjunction with screen-

 2   reading software that vocalizes visual information on a computer screen. Screen access software

 3   provides the only method by which a blind person may independently access the internet. Unless

 4   websites are designed to be read by screen reading software, blind persons are unable to fully access

 5   websites and the information, products and services, privileges, advantages, and accommodations

 6   contained thereon.

 7             14.   The international website standards organization, W3C, has published version 2.0 of the

 8   Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established, industry

 9   standard guidelines for ensuring websites are accessible to blind and visually-impaired people. These

10   guidelines are successfully followed by numerous large business entities to ensure their websites are

11   accessible. These guidelines recommend several basic components for making websites accessible

12   including, but not limited to, adding invisible alternative text to graphics, ensuring that all functions

13   can be performed using a keyboard and not just a mouse; ensuring that image maps are accessible, and

14   adding headings so that blind people can easily navigate websites. Without these very basic

15   components, a website will be inaccessible to a blind or visually-impaired person using a screen

16   reader.

17             15.   Defendant offers the Website, which provides, as set forth above, a breadth of

18   information concerning its products, online shop, and other amenities and services, privileges,

19   advantages, and accommodations.

20             16.   Based on information and belief, at all relevant times, it was Defendant’s policy and

21   practice to deny blind users, including Plaintiff, equal enjoyment of and access to the Website. At all

22   relevant times, due to Defendant’s failure and refusal to remove access barriers on the Website,

23   Plaintiff and other blind and visually impaired individuals were denied equal enjoyment of and access

24   to Defendant’s services, advantages, privileges, and accommodations offered to the public through the

25   Website.

26             17.   At all relevant times, Defendant denied blind individuals equal enjoyment of and access

27   to the products, online shopping services, other services, privileges, advantages, and accommodations

28   and information made available through the Website by preventing them from freely navigating the

                                                      -6-
                                                   COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 8 of 12 Page ID #:80



 1   Website. At all relevant times, the Website contained access barriers that prevent free and full use by

 2   Plaintiff and other blind persons using screen reading software.

 3          18.     At all relevant times, the Website’s barriers were pervasive and included, but were not

 4   limited to, the following: (1) Missing alternative text which presents a problem because an image

 5   without alternative text results in an empty link. Alternative Text is invisible code embedded beneath

 6   a graphical image on a website. Web accessibility requires that Alternative Text be coded with each

 7   picture so that a screen reader can speak the Alternative Text where a sighted user sees pictures.

 8   Alternative Text does not change the visual presentation, but instead generates a text box that will pop-

 9   up when the mouse moves over the picture. The lack of Alternative Text on these graphics prevents

10   screen readers from accurately vocalizing a description of the graphics. As a result, at all relevant

11   times, visually-impaired Dropps customers were unable to determine what was on the website, browse

12   the site, and determine whether or not to purchase Defendant’s products; (2) Linked image missing

13   alternative text which presents a problem because an image without alternative text results in an empty

14   link. Images that are the only thing within a link must have descriptive alternative text. If an image is

15   within a link that contains no text and that image does not provide alternative text, a screen reader has

16   no content to present to the user regarding the function of the link; (3) Spacer image missing

17   alternative text which presents a problem because a layout spacer image does not have an alt attribute.

18   Spacer images are used to maintain layout. They do not convey content and should be given

19   null/empty alternative text (alt="") so they are not presented to users and are ignored by screen

20   readers; (4) Multiple form labels, which presents a problem because a form control has more than one

21   label associated with it. A form control should have at most one associated label element. If more than

22   one label element is associated to the control, assistive technology may not read the appropriate label;

23   and (5) Redundant Links where adjacent links go to the same URL address which results in additional

24   navigation and repetition for keyboard and screen reader users.

25          19.     At all relevant times, due to the inaccessibility of the Website, blind and otherwise

26   visually impaired customers who use screen readers were hindered from effectively browsing for

27   Defendant’s products, amenities and services, privileges, advantages, and accommodations that exist

28   online unlike sighted users. If the Website had been accessible, Plaintiff would have independently

                                                      -7-
                                                   COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 9 of 12 Page ID #:81



 1   and privately investigated Defendant’s products, services, privileges, advantages, accommodations,

 2   and amenities, as sighted individuals can and do.

 3          20.     Despite several attempts to access the Website in recent months, at all relevant times

 4   the numerous access barriers contained on the Website denied Plaintiff’s full and equal access, and

 5   deterred Plaintiff on a regular basis from accessing the Website. Similarly, at all relevant times, based

 6   on the numerous access barriers contained on the Website, Plaintiff was deterred from purchasing

 7   Defendant’s products as Plaintiff would have been able to do by using the Website. Plaintiff continues

 8   to attempt to utilize the Website and plans to continue to attempt to utilize the Website in the near

 9   future. Plaintiff’s dignitary interest as a disabled person has been harmed by Defendant’s actions.

10                                            CAUSE OF ACTION

11                Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.

12                                    (By Plaintiff Against All Defendants)

13          21.     Plaintiff incorporates by this reference the allegations contained in the preceding

14   paragraphs above as if fully set forth herein.

15          22.     California Civil Code § 51 et seq. guarantees equal access for people with disabilities to

16   the accommodations, advantages, facilities, privileges, and services of all business establishments of

17   any kind whatsoever. Defendant is systematically violating the Unruh Civil Rights Act, California

18   Civil Code § 51 et seq.

19          23.     The Website is a “business establishment” within the meaning of the California Civil

20   Code § 51 et seq. Defendant has generated, and does generate, hundreds of thousands of dollars in

21   revenue from the sale of its goods and services in California through the Website. The Website is a

22   service provided by Defendant that, at all relevant times, was inaccessible to patrons who are visually-

23   impaired like Plaintiff. At all relevant times, this inaccessibility denied visually-impaired patrons full

24   and equal access to the facilities and services that Defendant makes available to the non-disabled

25   public. At all relevant times, Defendant violated the Unruh Civil Rights Act by denying visually-

26   impaired customers the services and products provided by the Website.

27          24.     At all relevant times, Defendant’s actions constituted intentional discrimination against

28   Plaintiff on the basis of a disability in violation of the Unruh Civil Rights Act because Defendant

                                                         -8-
                                                      COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 10 of 12 Page ID #:82



 1   constructed a Website that was inaccessible to Plaintiff, knowingly maintained the Website in this

 2   inaccessible form, and failed to take adequate actions to correct these barriers even after being notified

 3   of the discrimination that such barriers cause.

 4          25.     At all relevant times, Defendant also violated the Unruh Civil Rights Act because the

 5   conduct alleged herein likewise constitutes a violation of various provisions of the ADA, 42 U.S.C. §

 6   12101 et seq. Section 51(f) of the California Civil Code provides that a violation of the right of any

 7   individual under the ADA shall also constitute a violation of the Unruh Civil Rights Act.

 8          26.     The actions of Defendant were in violation of the Unruh Civil Rights Act and,

 9   therefore, Plaintiff is entitled to injunctive relief remedying the discrimination.

10          27.     Plaintiff is also entitled to a preliminary and permanent injunction enjoining Defendant

11   from violating the Unruh Civil Rights Act and requiring Defendant to take the steps necessary to make

12   the Website readily accessible to and usable by visually-impaired individuals.

13          28.     Plaintiff is also entitled to statutory minimum damages pursuant to California Civil

14   Code § 52 for each and every offense. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

15   However, Plaintiff expressly limits the total amount of recovery, including statutory damages,

16   attorneys’ fees and costs, and cost of injunctive relief not to exceed $74,999.

17                                           PRAYER FOR RELIEF

18          WHEREFORE, Plaintiff prays for relief and judgment as follows:

19          1.      For a judgment that Defendant violated Plaintiff’s rights under the Unruh Civil Rights

20   Act, California Civil Code § 51 et seq.;

21          2.      For a preliminary and permanent injunction requiring Defendant to take the steps

22   necessary to make the Website, http://www.dropps.com/, readily accessible to and usable by visually-

23   impaired individuals; but Plaintiff hereby expressly limits the injunctive relief to require that

24   Defendant expend no more $20,000 as the cost of injunctive relief;

25          3.      An award of statutory minimum damages of $4,000 per violation pursuant to section

26   52(a) of the California Civil Code; however, Plaintiff expressly limits the total amount of recovery,

27   including statutory damages, attorneys’ fees and costs, and cost of injunctive relief not to exceed

28   $74,999;

                                                       -9-
                                                    COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 11 of 12 Page ID #:83



 1          4.     For attorneys’ fees and expenses pursuant to all applicable laws including, without

 2   limitation, California Civil Code § 52(a); however, Plaintiff expressly limits the total amount of

 3   recovery, including statutory damages, attorneys’ fees and costs, and cost of injunctive relief not to

 4   exceed $74,999;

 5          5.     For pre-judgment interest to the extent permitted by law;

 6          6.     For costs of suit; and

 7          7.     For such other and further relief as the Court deems just and proper.

 8   Dated: August 31, 2020                      PACIFIC TRIAL ATTORNEYS, APC
 9

10                                               By:
                                                 Scott. J. Ferrell
11                                               Attorneys for Plaintiff

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   - 10 -
                                                 COMPLAINT
Case 2:20-cv-09327-VAP-AGR Document 1-4 Filed 10/08/20 Page 12 of 12 Page ID #:84



 1                                    DEMAND FOR JURY TRIAL

 2          Plaintiff hereby demands a trial by jury of all claims and causes of action so triable in this

 3   lawsuit.

 4

 5   Dated: August 31, 2020                     PACIFIC TRIAL ATTORNEYS, APC
 6
                                                By:
 7
                                                Scott. J. Ferrell
 8                                              Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   - 11 -
                                                 COMPLAINT
